Exhibit 151 Farmington Avenue Hartford, Conn.06156 Media Contact: Fred Laberge 860-273-4788 labergear@aetna.com Investor Contact: Jeffrey A. Chaffkin 860-273-7830 chaffkinj@aetna.com News Release AETNA REPORTS THIRD-QUARTER 2008 RESULTS · Operating earnings were $1.12 per share, a 15 percent increase over the prior-year quarter, in line with the Thomson/First Call mean of $1.12 per share · Net income was $0.58 per share, a 39 percent decrease over the prior-year quarter; primarily as a result of net realized capital losses · Net realized capital losses totaled $232 million after tax; capital adequacy and holding company liquidity remain strong · Medical membership increased by 169,000 to 17.7 million in the third quarter of 2008 · Commercial Medical Benefit Ratio was 79.2 percent, excluding unfavorable reserve development · Guidance: full-year 2008 operating earnings per share projected to be $3.90 to $3.95, a decrease from prior guidance due primarily to lower fourth quarter net investment income · Preliminary 2009 guidance: operating earnings per share projected to increase 3 to 5 percent over full-year 2008 operating earnings per share guidance. This includes a projected $0.30 to $0.40 per share increase in thecompany's 2009 pension expense driven by 2008 equity market performance. HARTFORD, Conn.,October 29, ―Aetna (NYSE: AET) today announced third-quarter 2008 operating earnings of $1.12 per share,(1) a 15 percent increase over the prior-year quarter.The increase in operating earnings per share reflects 14 percent growth in revenue (excluding net realized capital losses), solid underwriting results, operating expense efficiencies(3) and the impact of the company’s share repurchases.The growth in revenue was primarily from quarter-over-quarter membership growth and premium rate increases.Operating earnings exclude net realized capital losses and an other item. Aetna/2 Third quarter net income was $0.58 per share, a decrease of 39 percent over the prior-year quarter, primarily due to net realized capital losses of $0.48 per share as well as $0.06 per share for an allowance recorded against a reinsurance recoverable from a subsidiary of Lehman Brothers Holdings Inc.The majority of the net realized capital losses resulted from declines in the market value of certain securities in the company’s investment portfolio as a result of deteriorating global economic conditions.The company does not expect the net realized capital losses or any other impacts of the current financial markets turmoil to have a material impact on its financial position or liquidity.Third quarter 2008 total revenue, which includes net realized capital losses,grew 10 percent over the prior-year quarter. Quarterly Financial Results at a Glance Three Months Ended September 30, (Millions, except per share results) 2008 2007 Change Revenue, excluding net realized capital losses $ 7,981.4 $ 6,977.9 14 % Operating earnings 536.7 507.4 6 % Net income 277.3 496.7 (44 )% Per share results: Operating earnings 1.12 .97 15 % Net income .58 .95 (39 )% Weighted average common shares - diluted 480.3 523.9 “Despite the significant weakening of the U.S. economy as well as the unprecedented turmoil in the financial markets around the world, our core business performance remains solid,” said Ronald A. Williams, chairman and CEO. “We continue to win in the marketplace by offering a broad range of products and providing excellent customer service.Aetna also continues to be proactive at the national and state levels in promoting the important issues of increased accessibility and affordability of health care and improved quality for more Americans.Our national presence, strong competitive position and well-conceived strategy have continued to produce solid results even in this difficult economy.” Joseph M. Zubretsky, executive vice president and CFO, said, “While we did incur investment losses this quarter due to the turmoil in the capital markets, Aetna is well-capitalized, with a strong balance sheet and excellent cash flows and liquidity.We expect to generate over $1 billion of excess capital in 2008 and currently have no need to raise additional capital.Our underwriting results were strong, demonstrating our continued ability to manage costs and price with discipline. Aetna/3 "We have lowered our 2008 full-year operating earnings per share guidance to $3.90 to $3.95 primarily due to lower net investment income in the fourth quarter than we originally projected.” Health Care business results Health Care, which provides a full range of insured and self-insured medical, pharmacy, dental and behavioral health products and services, reported: · Operating earnings of $520.0 million for the third quarter of 2008, compared with $488.6 million for the third quarter of 2007.The increase in operating earnings reflects a 17 percent increase in revenue as well as solid underwriting results and continued operating expense efficiencies.The increase in revenue was primarily from membership growth and premium rate increases. · Net income of $381.1 million for the third quarter of 2008, compared with $486.3 million for the third quarter of 2007.Net income includes $138.9 million and $2.3 million of net realized capital losses in the third quarter of 2008 and 2007, respectively. · A Commercial Medical Benefit Ratio (“MBR”) of 79.2 percent for the third quarter of 2008, excluding $56 million of unfavorable reserve development, compared to 78.6 percent for the third quarter of 2007.Including development, the Commercial MBR was 80.3 percent for the third quarter of 2008.There was no significant reserve development in the third quarter of 2007. · A Medicare MBR of 85.2 percent for the third quarter of 2008, compared to 88.2 percent for the third quarter of 2007, excluding $26 million and $24 million of favorable reserve development in 2008 and 2007, respectively.Including development, the Medicare MBR was 83.0 percent for the third quarter of 2008, compared to 84.4 percent for the third quarter of 2007. Aetna/4 · A Medicaid MBR of 85.6 percent for the third quarter of 2008, excluding $7 million of favorable reserve development, compared to 85.5 percent for the third quarter of 2007.Including development, the Medicaid MBR was 81.1 percent for the third quarter of 2008.There was no significant reserve development in the third quarter of 2007. · A total MBR of 80.5 percent for the third quarter of 2008, compared to 79.8 percent for the third quarter of 2007, excluding reserve development in both periods.Including development, the total MBR was 80.9 percent for the third quarter of 2008, compared to 79.4 percent for the third quarter of 2007. · Third quarter medical membership increased by 169,000 to 17.668 million, pharmacy membership increased by 86,000 to 11.054 million and dental membership increased by 11,000 to 14.117 million. · Revenues excluding net realized capital losses for the third quarter of 2008 increased by 17 percent to $7.3 billion from $6.3 billion for the third quarter of 2007.Third quarter total revenue, which includes net realized capital losses,grew by 14 percent over the prior-year quarter. Group Insurance business results Group Insurance, which includes group life, disability and long-term care products, reported: · Operating earnings of $47.2 million for the third quarter of 2008, compared with $38.2 million for the third quarter of 2007, reflecting an improved underwriting margin partially offset by lower net investment income. · Net loss of $56.7 million for the third quarter of 2008, compared with net income of $31.1 million for the third quarter of 2007.Net (loss) income includes $76.5 million and $7.1 million of net realized capital losses in the third quarter of 2008 and 2007, respectively, and $27.4 million in the third quarter of 2008 for the allowance recorded on a reinsurance recoverable from a subsidiary of Lehman Brothers Holdings Inc. · Revenues excluding net realized capital losses for the third quarter of 2008 were $511.2 million, compared with $537.1 million for the third quarter of 2007.Third quarter total revenue, which includes net realized capital losses,was $393.6 million and $526.2 million in 2008 and 2007, respectively. Aetna/5 Large Case Pensions business results Large Case Pensions, which manages a variety of discontinued and other retirement and savings products, primarily qualified pension plans, reported: · Operating earnings of $8.8 million for the third quarter of 2008, compared with $9.2 million for the third quarter of · Net loss of $7.8 million for the third quarter of 2008, compared with net income of $7.9 million for the third quarter of 2007.The third quarter 2008 net loss includes $16.6 million of net realized capital losses. Total company results · Revenues excluding net realized capital losses increased 14 percent to $8.0 billion for the third quarter of 2008, compared with $7.0 billion for the third quarter of 2007. The growth in third-quarter revenue reflects a 16 percent increase in premiums and an 8 percent increase in fees and other revenue.This revenue growth reflects a higher level of membership and premium rate increases. · Total Operating Expenses excluding the $42.2 million allowance recorded against the reinsurance recoverable were $1.4 billion for the third quarter of 2008, $121.1 million higher than the third quarter of 2007.Operating expenses as a percentage of revenue (3) was 17.4 percent for the third quarter of 2008 and 18.2 percent for the third quarter of 2007. Including net realized capital losses and the allowance against the reinsurance recoverable, this percentage was 18.8 percent for the third quarter of 2008 and 18.3 percent for the third quarter of 2007. · Corporate Interest Expense was $39.3 million after tax for the third quarter of 2008, compared with $28.6 million for the third quarter of 2007.The increase for third quarter 2008 was due to higher average debt levels in 2008. Aetna/6 · Net Income was $277.3 million for the third quarter of 2008, compared with $496.7 million for the third quarter of 2007.The decrease in net income for the third quarter 2008 was primarily due to net realized capital losses in the third quarter of 2008 of $232 million after tax. Approximately $120 million of these losses were due to other-than-temporary impairments of certain fixed income investments which decreased in market value due to the widening of credit spreads in the market place in the third quarter of 2008.These losses also include approximately $70 million for the impairment of Aetna’s investments in debt securities of Lehman Brothers Holdings Inc. and Washington Mutual, Inc. and other investments, as well as $42 million from sales of investment securities. · Operating Margin was 11.4 percent for the third quarter of 2008, compared with 12.1 percent for the third quarter of 2007, pre-tax.(4) The after-tax net income margin, which represents net income divided by total revenue, was 3.6 percent for the third quarter of 2008, compared with 7.1 percent for the third quarter of · Share repurchases totaled 11.1 million shares at a cost of $472.8 million in the third quarter of 2008. A live audio webcast of Aetna’s conference call to discuss third quarter results, 2008 guidance and preliminary 2009 guidancewill begin at 8:30 a.m. ET today.The public may access the conference call through a live audio webcast available on Aetna’s Investor Information link on the internet at www.aetna.com.Financial, statistical and other information, including GAAP reconciliations, related to the conference call also will be available on Aetna’s Investor Information web site. The conference call also can be accessed by dialing 877-397-0297, or 719-325-4860for international callers.Aetna suggests participants dial in approximately 10 minutes before the call.The access code is 9786614.Individuals who dial in will be asked to identify themselves and their affiliations. A replay of the call may be accessed through Aetna’s Investor Information link on the internet at www.aetna.com or by dialing 888-203-1112, or 719-457-0820 for international callers. The replay access code is 9786614. Telephone replays will be available from 11:30 a.m. ET on October 29 until midnight ET on November 12, Aetna/7 Aetna is one of the nation’s leading diversified health care benefits companies, serving approximately 37.2 million people with information and resources to help them make better informed decisions about their health care. Aetna offers a broad range of traditional and consumer-directed health insurance products and related services, including medical, pharmacy, dental, behavioral health, group life and disability plans, and medical management capabilities and health care management services for Medicaid plans. Our customers include employer groups, individuals, college students, part-time and hourly workers, health plans, governmental units, government-sponsored plans, labor groups and expatriates. www.aetna.com Aetna/8 Consolidated Statements of Income For the Three Months For the Nine Months Ended September 30, Ended September 30, (Millions) 2008 2007 2008 2007 Revenue: Health care premiums $ 6,450.8 $ 5,445.4 $ 18,993.2 $ 15,916.7 Other premiums 466.7 494.5 1,415.2 1,493.1 Fees and other revenue 834.1 775.9 2,488.7 2,244.9 Net investment income 229.8 262.1 731.7 864.9 Net realized capital losses (356.8 ) (16.6 ) (437.4 ) (64.4 ) Total revenue 7,624.6 6,961.3 23,191.4 20,455.2 Benefits and expenses: Health care costs 5,216.6 4,323.1 15,456.1 12,814.1 Current and future benefits 464.7 537.6 1,474.4 1,704.7 Operating expenses: Selling expenses 282.2 267.1 861.6 793.7 General and administrative expenses (5) 1,152.5 1,004.3 3,372.0 2,896.6 Total operating expenses 1,434.7 1,271.4 4,233.6 3,690.3 Interest expense 60.5 44.0 171.5 129.1 Amortization of other acquired intangible assets 25.4 25.9 80.5 69.5 Reduction of reserve for anticipated future losses on discontinued products - - (43.8 ) (64.3 ) Total benefits and expenses 7,201.9 6,202.0 21,372.3 18,343.4 Income before income taxes 422.7 759.3 1,819.1 2,111.8 Income taxes 145.4 262.6 629.7 729.2 Net income $ 277.3 $ 496.7 $ 1,189.4 $ 1,382.6 Aetna/9 Summary of Results For the Three Months For the Nine Months Ended September 30, Ended September 30, (Millions) 2008 2007 2008 2007 Operating earnings $ 536.7 $ 507.4 $ 1,472.6 $ 1,382.6 Allowance on reinsurance recoverable (27.4 ) - (27.4 ) - Reduction of reserve for anticipated future losses on discontinued products - - 28.5 41.8 Net realized capital losses (232.0 ) (10.7 ) (284.3 ) (41.8 ) Net income (GAAP measure) $ 277.3 $ 496.7 $ 1,189.4 $ 1,382.6 Weighted average common shares - basic 468.0 507.4 480.9 512.2 Weighted average common shares - diluted 480.3 523.9 495.0 530.6 Summary of Results Per Common Share Operating earnings $ 1.12 $ .97 $ 2.97 $ 2.61 Allowance on reinsurance recoverable (.06 ) - (.06 ) - Reduction of reserve for anticipated future losses on discontinued products - - .06 .08 Net realized capital losses (.48 ) (.02 ) (.57 ) (.08 ) Net income (GAAP measure) $ .58 $ .95 $ 2.40 $ 2.61 Aetna/10 Segment Information (6) For the Three Months For the Nine Months Ended September 30, Ended September 30, (Millions) 2008 2007 2008 2007 Health Care: Revenue, excluding net realized capital losses $ 7,346.2 $ 6,284.0 $ 21,669.4 $ 18,355.8 Net realized capital losses (213.7 ) (3.6 ) (245.4 ) (33.2 ) Total revenue $ 7,132.5 $ 6,280.4 $ 21,424.0 $ 18,322.6 Premiums: Commercial (A) $ 5,086.6 $ 4,720.9 $ 14,924.4 $ 13,831.1 Medicare (B) 1,209.9 634.8 3,631.7 1,964.0 Medicaid (C) 154.3 89.7 437.1 121.6 Total premiums (D) $ 6,450.8 $ 5,445.4 $ 18,993.2 $ 15,916.7 Health Care Costs: Commercial (GAAP measure) (E) $ 4,086.7 $ 3,710.8 $ 11,974.6 $ 11,001.2 Unfavorable development of prior-period health care cost estimates (56.0 ) - Commercial - Adjusted (F) $ 4,030.7 $ 3,710.8 Medicare (GAAP measure) (G) $ 1,004.8 $ 535.6 $ 3,098.2 $ 1,706.6 Favorable development of prior-period health care cost estimates 26.0 24.0 Medicare - Adjusted (H) $ 1,030.8 $ 559.6 Medicaid (GAAP measure) (I) $ 125.1 $ 76.7 $ 383.3 $ 106.3 Favorable development of prior-period health care cost estimates 7.0 - Medicaid - Adjusted (J) $ 132.1 $ 76.7 Total (GAAP measure) (K) $ 5,216.6 $ 4,323.1 $ 15,456.1 $ 12,814.1 (Unfavorable) favorable development of prior-period health care cost estimates (23.0 ) 24.0 Total - Adjusted (L) $ 5,193.6 $ 4,347.1 Medical Benefit Ratios: Commercial (GAAP measure) (E)/(A) 80.3 % 78.6 % 80.2 % 79.5 % Commercial - Adjusted (F)/(A) 79.2 % 78.6 % Medicare (GAAP measure) (G)/(B) 83.0 % 84.4 % 85.3 % 86.9 % Medicare - Adjusted (H)/(B) 85.2 % 88.2 % Medicaid (GAAP measure) (I)/(C) 81.1 % 85.5 % 87.7 % 87.4 % Medicaid - Adjusted (J)/(C) 85.6 % 85.5 % Total (GAAP measure) (K)/(D) 80.9 % 79.4 % 81.4 % 80.5 % Total - Adjusted (L)/(D) 80.5 % 79.8 % Selling expenses $ 259.0 $ 243.1 $ 789.6 $ 722.6 General and administrative expenses 1,041.1 937.1 3,124.0 2,693.4 Total operating expenses $ 1,300.1 $ 1,180.2 $ 3,913.6 $ 3,416.0 Operating earnings $ 520.0 $ 488.6 $ 1,435.5 $ 1,331.3 Net realized capital losses (138.9 ) (2.3 ) (159.5 ) (21.5 ) Net income (GAAP measure) $ 381.1 $ 486.3 $ 1,276.0 $ 1,309.8 Aetna/11 Segment Information continued (6) For the Three Months For the Nine Months Ended September 30, Ended September 30, (Millions) 2008 2007 2008 2007 Group Insurance: Revenue, excluding net realized capital losses $ 511.2 $ 537.1 $ 1,527.5 $ 1,634.3 Net realized capital losses (117.6 ) (10.9 ) (155.2 ) (31.5 ) Total revenue $ 393.6 $ 526.2 $ 1,372.3 $ 1,602.8 Selling expenses $ 23.2 $ 24.0 $ 72.0 $ 71.1 General and administrative expenses (5) 107.8 63.3 237.2 191.8 Total operating expenses $ 131.0 $ 87.3 $ 309.2 $ 262.9 Operating earnings $ 47.2 $ 38.2 $ 121.4 $ 108.5 Allowance on reinsurance recoverable (27.4 ) - (27.4 ) - Net realized capital losses (76.5 ) (7.1 ) (100.9 ) (20.5 ) Net (loss) income (GAAP measure) $ (56.7 ) $ 31.1 $ (6.9 ) $ 88.0 Large Case Pensions: Total revenue(GAAP measure) $ 98.5 $ 154.7 $ 395.1 $ 529.8 Operating earnings $ 8.8 $ 9.2 $ 27.2 $ 26.7 Reduction of reserve for anticipated future losses on discontinued products - - 28.5 41.8 Net realized capital (losses) gains (16.6 ) (1.3 ) (23.9 ) .2 Net (loss) income (GAAP measure) $ (7.8 ) $ 7.9 $ 31.8 $ 68.7 Total Company: Revenue, excluding net realized capital losses (A) $ 7,981.4 $ 6,977.9 $ 23,628.8 $ 20,519.6 Net realized capital losses (356.8 ) (16.6 ) (437.4 ) (64.4 ) Total revenue (B) (GAAP measure) $ 7,624.6 $ 6,961.3 $ 23,191.4 $ 20,455.2 Selling expenses $ 282.2 $ 267.1 $ 861.6 $ 793.7 General and administrative expenses 1,110.3 1,004.3 3,329.8 2,896.6 Operating expenses, excluding other item (C) 1,392.5 1,271.4 4,191.4 3,690.3 Allowance on reinsurance recoverable 42.2 - 42.2 - Total operating expenses (D) (GAAP measure) $ 1,434.7 $ 1,271.4 $ 4,233.6 $ 3,690.3 Operating Expenses Percentages: Operating expenses as a % of revenue (C)/(A) 17.4 % 18.2 % 17.7 % 18.0 % Total operating expenses as a % of total revenue (D)/(B) (GAAP measure) 18.8 % 18.3 % 18.3 % 18.0 % Aetna/12 Membership September 30, June 30, December 31, September 30, (Thousands) 2008 2008 2007 2007 Medical Membership: Commercial 16,456 16,291 15,843 15,634 Medicare (7) 365 373 207 206 Medicaid 847 835 803 773 Total Medical Membership 17,668 17,499 16,853 16,613 Consumer-Directed Health Plans (8) 1,412 1,388 994 980 Dental Membership: Commercial 12,538 12,546 12,306 12,266 Medicare & Medicaid 628 615 588 580 Network Access (9) 951 945 938 838 Total Dental Membership 14,117 14,106 13,832 13,684 Pharmacy Membership: Commercial 9,809 9,736 9,613 9,549 Medicare PDP (stand-alone) 372 368 311 309 Medicare Advantage PDP 193 189 151 150 Medicaid 23 23 21 21 Total Pharmacy Benefit Management Services 10,397 10,316 10,096 10,029 Mail Order (10) 657 652 636 640 Total Pharmacy Membership 11,054 10,968 10,732 10,669 Aetna/13 Operating Margins For the Three Months For the Nine Months Ended September 30, Ended September 30, (Millions) 2008 2007 2008 2007 Reconciliation to Income Before Income Taxes: Operating earnings before income taxes, excluding interest expense and amortization of other acquired intangible assets (A) $ 907.6 $ 845.8 $ 2,506.9 $ 2,310.5 Interest expense (60.5 ) (44.0 ) (171.5 ) (129.1 ) Amortization of other acquired intangible assets (25.4 ) (25.9 ) (80.5 ) (69.5 ) Allowance on reinsurance recoverable (42.2 ) - (42.2 ) - Reduction of reserve for anticipated future losses on discontinued products - - 43.8 64.3 Net realized capital losses (356.8 ) (16.6 ) (437.4 ) (64.4 ) Income before income taxes (B)(GAAP measure) $ 422.7 $ 759.3 $ 1,819.1 $ 2,111.8 Reconciliation to Net Income: Operating earnings, excluding interest expense and amortization of other acquired intangible assets (C) $ 592.5 $ 552.8 $ 1,636.4 $ 1,511.7 Interest expense, net of tax (39.3 ) (28.6 ) (111.5 ) (83.9 ) Amortization of other acquired intangible assets, net of tax (16.5 ) (16.8 ) (52.3 ) (45.2 ) Allowance on reinsurance recoverable, net of tax (27.4 ) - (27.4 ) - Reduction of reserve for anticipated future losses on discontinued products, net of tax - - 28.5 41.8 Net realized capital losses, net of tax (232.0 ) (10.7 ) (284.3 ) (41.8 ) Net income (D)(GAAP measure) $ 277.3 $ 496.7 $ 1,189.4 $ 1,382.6 Reconciliation of Revenue: Revenue, excluding net realized capital losses (E) $ 7,981.4 $ 6,977.9 $ 23,628.8 $ 20,519.6 Net realized capital losses (356.8 ) (16.6 ) (437.4 ) (64.4 ) Total revenue (F)(GAAP measure) $ 7,624.6 $ 6,961.3 $ 23,191.4 $ 20,455.2 Operating and Net Income Margins: Pretax operating margin (A)/(E) 11.4 % 12.1 % 10.6 % 11.3 % Pretax net income margin (B)/(F) (GAAP measure) 5.5 % 10.9 % 7.8 % 10.3 % After-tax operating margin (C)/(E) 7.4 % 7.9 % 6.9 % 7.4 % After-tax net income margin (D)/(F) (GAAP measure) 3.6 % 7.1 % 5.1 % 6.8 % Aetna/14 (1) Operating earnings exclude net realized capital gains and losses and other items, if any, from net income as discussed below.Although the excluded items may recur, management believes that operating earnings and operating earnings per share provide a more useful comparison of Aetna’s underlying business performance from period to period.Management uses operating earnings to assess business performance and to make decisions regarding Aetna’s operations and allocation of resources among Aetna’s businesses. Operating earnings is also the measure reported to the Chief Executive Officer for these purposes.Each of the excluded items is discussed below: · Net realized capital gains and losses arise from various types of transactions, primarily in the course of managing a portfolio of assets that support the payment of liabilities.However, these transactions do not directly relate to the underwriting or servicing of products for customers and are not directly related to the core performance of Aetna’s business operations. · Reduction of reserves for anticipated future losses on discontinued products in Large Case Pensions of $28.5 million and $41.8 million, after tax, are considered other items for the nine months ended September 30, 2008 and 2007, respectively, as they represent a reduction of reserves previously established for certain products no longer offered by Aetna that do not benefit ongoing business operations. · As a result of the liquidation proceedings of Lehman Re Ltd. (“Lehman Re”), a subsidiary of Lehman Brothers Holdings Inc., Aetna recorded an allowance against its reinsurance recoverable from Lehman Re of $27.4 million ($42.2 million pretax) in the third quarter of 2008.This reinsurance was placed in 1999 and is on a closed book of paid-up group whole life insurance business.This is an other item for the third quarter of 2008 because it does not reflect underlying 2008 performance. Revenue excludes net realized capital gains and losses. Aetna also providesmedicalbenefit ratios excluding development of prior-period health care cost estimates when that development is significant.Each quarter, Aetna re-examines previously established health care cost payable estimates based on actual claim submissions and other changes in facts and circumstances.Decreases (increases) in prior periods’ estimates represent the effect of favorable (unfavorable) development of prior-period health care cost estimates on current period results of operations at each financial statement date.Aetna believes excluding significant prior-period reserve development better reflects the underlying current-period health care costs. For a reconciliation of these items to financial measures calculated under U.S. generally accepted accounting principles (“GAAP”), refer to the tables on pages10 through 11 and page 13 of this press release. (2) Projected operating earnings per share exclude any future net realized capital gains or losses and other items, if any, from net income. Aetna is not able to project the amount of future net realized capital gains or losses and therefore cannot reconcile projected operating earnings to projected net income, or to a projected change in net income, in any period. Projected operating earnings per share for the full-year 2008 assumes approximately 490 million weighted-average diluted shares. (3) Operating expenses as a percentage of revenue excludes the allowance recorded on the reinsurance recoverable (described in footnote (1) above) from operating expenses and net realized capital gains and losses from total revenue. (4) In order to provide useful information regarding Aetna’s profitability on a basis comparable to others in the industry, without regard to financing decisions, income taxes or amortization of other acquired intangible assets (each of which may vary for reasons not directly related to the performance of the underlying business), Aetna’s pretax operating margin is based on operating earnings excluding interest expense, income taxes and amortization of other acquired intangible assets. Management also uses pretax operating margin to assess
